Citation Nr: 1236289	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for neuropathy of the upper extremities (of organic origin), to include tremors, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for neuropathy of the lower extremities (of organic origin), to include tremors, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1966 to January 1969.

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied service connection for tremor of questionable organic origin, claimed as a neurologic disorder of the upper and lower extremities.  


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has bilateral lower extremity neuropathy (of organic origin), and/or bilateral upper extremity neuropathy (of organic origin), etiologically related to active military service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Neuropathy of the upper extremities of organic origin, to include tremors, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  Neuropathy of the lower extremities of organic origin, to include tremors, was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This notice was timely provided in a January 2007 notice letter sent to the Veteran. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in January 2007 addressed the criteria for consideration in assigning a disability rating and/or effective date in the event of award of the benefit sought.  

Duty to Assist

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA outpatient treatment records.  A videoconference hearing provided the claimant with an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations and clinical opinion with regard to the issues on appeal.  The medical examinations and clinical opinion were based on review of the claims folder and consideration of the Veteran's relevant medical history, and included supporting rationale.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection Law

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as other organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of establishing service connection for a disability or death resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  

The specified diseases for which presumptive service connection is available include acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2011).  According to Note 2 of that subsection: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolved within two years of onset.  

VA is proposing to amend its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments are being proposed to implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).

In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA is proposing to amend §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy" and removing Note 2 to § 3.309(e), which currently requires, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under these proposed amendments, peripheral neuropathy would still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it would no longer need to be transient.  There has been no stay placed on the adjudication of cases involving service connection for peripheral neuropathy.  In view of the facts of this case as discussed below, the Board finds that the Veteran is not prejudiced by adjudication of his appeal, pending issuance of a final rule by VA in this regard.

Analysis

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The STRs reflect no relevant abnormality at entrance or exit from active military service.  Although the separation examination report is negative for any relevant complaint or abnormality, there is no accompanying medical history questionnaire on which the Veteran might have reported hand tremors.  Nevertheless, he later testified that the first symptoms arose in 1970, which is subsequent to his January 1969 discharge from active military service.  (August 23, 2012 Board hearing transcript, at page 3.)

Official Defense Department travel vouchers document the Veteran's arrival at Da Nang Air Base, South Vietnam, on April 29, 1967, and his final departure on January 3, 1969.  As such, he is presumed to have been exposed to herbicides from the first to the last day in South Vietnam.  

The Veteran claims that tremors of his upper and lower extremities first arose in 1970 and have progressively worsened from then to the present.  While these symptoms might have arisen within months of exposure to an herbicide agent, according to the Veteran's complaints, they most certainly did not resolve within two years of onset.  Nevertheless, as explained below, it is more significant that the Veteran's reported symptoms have not been shown by the evidence of record to constitute peripheral neuropathy of an organic nature so as to be subject to presumptive service connection pursuant to 38 C.F.R. § 3.309(e), or service connection on any basis.  

In an April 1998 claim for compensation benefits, the Veteran reported that he was "nervous," and further wrote that his "hands shake all of the time." 

A July 1998 VA PTSD compensation examination report reflects that the Veteran reported a lengthy history of a tremor that progressively worsened over the years.  During the examination, the Veteran openly worried that the tremor could be associated with Agent Orange.  The examination yielded a diagnosis of PTSD, but no etiology of the claimed tremor was offered.  

In a November 1998 VA addendum report, a VA clinical psychologist noted that the Veteran complained of trembling and slight tingling in his extremities, and muscle twitching in his face and torso which were observed during the session.  It was noted that the Veteran believed the symptoms may have a neurological basis secondary to toxic chemical exposure during military service.  The psychologist opined that these symptoms may also be caused or exacerbated by anxiety. 

The history of the case also reflects that in November 1998, a VA clinical psychologist found that the claimed lower extremity polyneuropathy or upper extremity physiological tremor symptoms could be caused by anxiety.  The Board notes that service connection has been established for PTSD.

According to an August 2006 VA neurology evaluation, performed by a medical student and co-signed by a staff neurologist, in 1998 it had been initially thought that his tremor was "most likely" an essential tremor.  However, shortly therafter, a brain MRI had been normal, and an EMG had shown no evidence of peripheral neuropathy.  The examiner noted that the current tremor differed from an essential tremor in that it was distractible (not present in finger-to-nose testing).  The examiner then concluded, "[g]iven his history of PTSD, enhancement of physiologic tremor due to an underlying anxiety disorder seems to fit better than essential tremor, although essential tremor aggravated by anxiety is also a possibility."  It was also noted that "[a]dditionally, other signs of PD such as bradykinesia, rigidity and gait difficulty are not present."  

In August 2006, the co-signing VA staff neurologist added that there were many years of tremor, but there was no evidence of Parkinsonism.  It was noted that there were many exposures that could contribute to tremors and psychiatric disease, such as carbon monoxide.  The VA neurologist expressed that it was extremely difficult to assess if there was any underlying essential tremor, but that given the qualities seen that day, an enhanced physiological tremor was the most likely diagnosis.  The impression was tremor of questionable organic origin. 

An October 2006 VA out-patient treatment report notes treatment for anxiety, secondary to chronic PTSD. 

A December 2008 VA nerve conduction velocity study showed evidence of a mild axonal sensory peripheral polyneuropathy of unclear etiology.  Also shown was chronic right L5-S1 radiculopathy. 

According to an April 2010 VA peripheral nerves compensation examination report, the Veteran reported that tremor began in the hands in 1970 and has been progressive since then.  Since 1990, he has also had numbness in his feet and tingling in his hands.  The physician noted that the Veteran had been exposed to herbicides in Vietnam.  The physician found mild polyneuropathy in the feet, as demonstrated on recent electromyography study, and noted that this did not begin until the late 1990s.  Because the hand tremor was highly variable in its presence, the neurologist concluded that this is more likely an enhanced physiologic tremor and it is possible that it is largely or wholly functional.  The neurologist stated that it is unlikely that either the tremor or the peripheral neuropathy are related to service-connected activities. 

In June 2011, the RO denied service connection for Parkinson's disease, on the basis that Parkinson's was not shown.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing that peripheral neuropathy appeared in 1970 and was treated many years ago by VA.  He testified that a diagnosis of peripheral neuropathy has been made at Roxbury VA Medical Center.  He testified that he has lost sensation in both feet and he has uncontrollable shaking in both upper extremities.  He recalled that numbness of the feet arose in 2006 or 2007.  

From the facts above, it is clear that no lay or medical evidence shows that any lower extremity polyneuropathy or upper extremity enhanced physiological tremor began during active service.  Nor is there evidence that an organic disease of the nervous system became manifested to a degree of 10 percent or more within a year of separation from active service.  Also, there is no evidence tending to directly relate lower extremity polyneuropathy or upper extremity physiological tremor to exposure to Agent Orange or to any other event of active military service.  

The above-mentioned medical opinions are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).   These medical opinions will therefore be afforded great probative weight.  

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the disabilities at issue are of such complex nature that an opinion as to etiology is not subject to lay opinion.  Veteran has not been shown to be competent to render such an opinion.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Hence, service connection is not warranted for neuropathy of the upper and/or lower extremities.  


ORDER

Service connection for neuropathy of the upper extremities (of organic origin), to include tremors, claimed as due to exposure to herbicides, is denied.  

Service connection for neuropathy of the lower extremities (of organic origin), to include tremors, claimed as due to exposure to herbicides, is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


